Citation Nr: 0408112
Decision Date: 03/29/04	Archive Date: 05/14/04

Citation Nr: 0408112	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-05 636	)	DATE MAR 29 2004
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon 
with peripheral vascular insufficiency and claudication of 
the fingers and the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1974 to September 
1977; from March 1979 to March 1983; and from January 1984 to 
February 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for Raynaud's phenomenon with 
peripheral vascular insufficiency and claudication of the 
fingers and the feet.  In March 2001, the Board, in pertinent 
part, remanded the veteran's claim to the RO for additional 
action.  

In July 2003, the Board, in pertinent part, denied service 
connection for Raynaud's phenomenon with peripheral vascular 
insufficiency and claudication of the fingers and the feet.  
In September 2003, the accredited representative submitted a 
Motion for Reconsideration.  In February 2004, a Deputy Vice 
Chairman of the Board ordered reconsideration of that portion 
of the July 2003 Board decision which denied service 
connection for Raynaud's phenomenon with peripheral vascular 
insufficiency and claudication of the fingers and the feet 
under the authority granted to the Chairman of the Board in 
38 U.S.C.A. § 7103(b) (West 2002).  This decision by the 
reconsideration panel replaces the aforementioned July 2003 
Board decision on the merits.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

In her March 2000 Appeal to the Board (VA Form 9), the 
veteran advances that her Raynaud's phenomenon with 
peripheral vascular insufficiency of the fingers and the feet 
was precipitated by her exposure to frigid seawater while 
repairing navigation aids aboard the Coast Guard Cutter 
Kennebec during 1990.  The VA examinations for compensation 
purposes of record do not address the etiological 
relationship, if any, between the veteran's inservice cold 
exposure and her Raynaud's phenomenon with peripheral 
vascular insufficiency.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of her Raynaud's phenomenon with 
peripheral vascular insufficiency of the 
fingers and the feet.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should advance an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's Raynaud's phenomenon with 
peripheral vascular insufficiency of the 
fingers and the feet had its onset during 
active service; is etiologically related 
to her inservice cold exposure; or is in 
any other way causally related to her 
periods of active service?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for Raynaud's phenomenon with 
peripheral vascular insufficiency of the 
fingers and the feet.  If the benefit 
sought on appeal remain denied, the 
veteran and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the application 
and claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	CONSTANCE B. TOBIAS	MARK W. GREENSTREET 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

Citation Nr: 0314791	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for Raynaud's 
phenomenon with peripheral vascular insufficiency and 
claudication, claimed as poor circulation of the fingers and 
feet.

4.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
September 1977, March 1979 to March 1983, and from January 
1984 to February 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
entitlement to service connection for a left shoulder 
condition, and a right knee condition; and from a February 
1999 rating decision which, in pertinent part, denied the 
appellant entitlement to service connection for bronchitis 
and Raynaud's phenomenon with peripheral vascular 
insufficiency and claudication claimed as poor circulation of 
the fingers and feet.  

The Board remanded these issues in March 2001.  The requested 
development has been accomplished and the matters have been 
returned to the Board for further appellate review.  

The issues of entitlement to service connection for a left 
shoulder disability and entitlement to service connection for 
chronic bronchitis will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
seen for any complaints, injuries or treatment related to the 
right knee.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from Raynaud's phenomenon with peripheral 
vascular insufficiency and claudication, claimed as poor 
circulation of the fingers and feet, which can be related to 
service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  

2.  Raynaud's phenomenon with peripheral vascular 
insufficiency and claudication, claimed as poor circulation 
of the fingers and feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2001 RO letter as well as the March 2003 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in June 1998, December 1998 and 
January 2003.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

I.  A right knee disability  

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to her 
right knee.  Thus, direct service connection for a right knee 
disability is not warranted, as there is no evidence of 
incurrence of a disease or injury in service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Post service medical records, specifically, the December 1998 
VA examination diagnoses included degenerative joint disease 
of the right knee confirmed by x-ray.  The October 2000 
private medical examination diagnoses included early 
degenerative joint disease of the knees.  The January 2003 VA 
examination diagnoses included arthralgia of the right knee.  

In December 2000 the veteran's private physician wrote that 
her medical condition was more likely than not to be related 
to her military service.  The Board is not bound to accept 
medical opinions, which are based on a history supplied by 
the veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown 5 Vet. App. 
177 (1993); Swann v. Brown 5 Vet. App. 299 (1993); Reonal v. 
Brown 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995).  
The private physician's nexus opinion is based on an 
inaccurate factual premise, as the service medical records do 
not show that the veteran was seen for any complaints, 
injuries or treatment related to her right knee.  

The private physician does not specify which of the veteran's 
medical conditions was more likely than not to be related to 
her military service as she has several medical conditions.  
Furthermore, the private physician's medical records do not 
show that the veteran was seen for any complaints, injuries 
or treatment related to her right knee.  The private 
physician did not provide a rationale for the nexus opinion.  
Medical opinions as to a nexus may decline in probative value 
where the physician fails to discuss relevant documented post 
service medical history.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  An opinion may be insufficient where 
it is not shown to have been based on clinical data and was 
not accompanied by any other rationale to support the 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The private physician does not mention that the veteran's 
service medical records were reviewed.  In Elkins v. Brown, 5 
Vet. App. 474,478 (1993) The United States Court Of Appeals 
For Veterans Claims (Court) rejected a medical opinion as 
"immaterial" where there was no indication that the 
physician had reviewed the veteran's service medical records 
or any other relevant documents, which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There is no 
nexus between the veteran's current degenerative joint 
disease of the right knee and service.  Thus, service 
connection for a right knee disability is not warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 
(1990); Alemany, 9 Vet. App. 518, 519 (1996).  



II.  Raynaud's Phenomenon with Peripheral Vascular 
Insufficiency and Claudication 

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to 
Raynaud's phenomenon.  

Post service medical records, in particular, private medical 
records, dated June 1998 to April 2002 show that the veteran 
was seen for Raynaud's phenomenon.  In June 1998 the private 
physician's assessment was Raynaud's phenomenon, quit 
smoking.  In June 1999 the private physician once again wrote 
quit smoking.  

The December 1998 VA examination diagnoses included Raynaud's 
phenomenon with peripheral vascular insufficiency and 
claudication.  

The January 2003 VA examination diagnoses included history 
compatible with Raynaud's, but probably due to her cigarette 
smoking: otherwise no significance.  Although the private 
physician wrote that the veteran's medical condition was more 
likely than not to be related to her military service, he 
also noted with regard to the diagnosis of Raynaud's 
phenomenon for the veteran to quit smoking.  It follows that 
both the VA and the private physician agree that the 
veteran's Raynaud's phenomenon is related to smoking.  
Consequently, there is no nexus between the veteran's 
Raynaud's phenomenon and service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, service 
connection for Raynaud's phenomenon with peripheral vascular 
insufficiency and claudication is not warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Raynaud's phenomenon with peripheral vascular insufficiency 
and claudication the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990); 
Alemany, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a right knee disability is denied.  

Service connection for Raynaud's phenomenon with peripheral 
vascular insufficiency and claudication, claimed as poor 
circulation of the fingers and feet is denied.  


REMAND

With regard to the claims of entitlement to service 
connection for a left shoulder disability and entitlement to 
service connection for chronic bronchitis further development 
is needed.  Service medical records show that the veteran was 
seen for bronchitis/upper respiratory infection and possible 
bronchitis in April 1988.  In July 1996 the veteran was seen 
for resolving left shoulder pain, questionable trigger point.  

The June 1998 VA examination diagnoses included chronic 
bronchitis (smoker) and the December 1998 VA examination 
diagnoses included chronic bronchitis.  Although an 
orthopedic examination was conducted by the VA in December 
1998 it does not appear as though the veteran's shoulders 
were examined, only her knees.  The January 2003 VA 
examination diagnoses include chronic bronchitis with mild 
wheezing, which could represent early asthma or early chronic 
obstructive pulmonary disease.  It does not appear as though 
her shoulders were examined.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  The RO should afford the veteran a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

2.  The orthopedic examiner is requested 
to indicate whether the veteran currently 
has a left shoulder disability.  If the 
veteran has a current left shoulder 
disability the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current left shoulder disability was 
incurred in or aggravated by service.  

3.  The claims folder should be made 
available to a VA respiratory specialist.  
Another respiratory examination should 
only be scheduled if the respiratory 
specialist deems it necessary.  The 
respiratory specialist is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current bronchitis was incurred in or 
aggravated by service.  In addition the 
respiratory specialist is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current bronchitis was due to or the 
result of smoking.  The respiratory 
specialist is asked to indicate in the 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the respiratory specialist 
should review the results of any testing 
prior to completion of the report.  The 
respiratory specialist should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claims.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


